57 N.Y.2d 744 (1982)
In the Matter of Liliane Thomas, Appellant,
v.
Lew M. Simon et al., Respondents.
Court of Appeals of the State of New York.
Argued September 9, 1982.
Decided September 10, 1982.
Barry M. Goldstein and Alexander Potruch for appellant.
David H. Perlman for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge GABRIELLI.
Order affirmed, without costs. The petitioner failed to meet her burden of establishing that the designating petition was permeated with fraud.